Citation Nr: 1330044	
Decision Date: 09/19/13    Archive Date: 09/25/13

DOCKET NO.  11-00 037A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Education Center in Atlanta, Georgia


THE ISSUE

The validity of an overpayment of Department of Veterans' Affairs Chapter 30, Title 38, U.S. Code, Montgomery GI Bill (MGIB) education benefits in the calculated amount of $2,848.40.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran appellant served had unverified active duty in the United States Army from August 1999 to May 2005.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 determination issued by the Department of Veterans' Affairs (VA) Education Center at the Regional Office (RO) in Atlanta, Georgia that reduced the Veteran's status from full-time enrollment to less than half-time enrollment as of May 17, 2010.  The Columbia, South Carolina RO otherwise has jurisdiction of the claims file.

In August 2011, a Travel Board hearing was held at the Columbia, South Carolina RO before the undersigned Veterans Law Judge.  The transcript from that hearing is in the claims file.

In addition to the paper claims files, there is an electronic file (Virtual VA) associated with the claim.  Virtual VA does not currently contain evidence pertinent to the claim that is not already included in the paper claims files.

The appeal is REMANDED to the Education Center/RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A determination has been made that additional evidentiary development is necessary.  Accordingly, further appellate consideration will be deferred; this case is remanded for action as described below.

The evidence of record reflects that the Veteran was granted a certificate of eligibility to benefits for an approved program of education or training under the Montgomery GI Bill (MGIB) (chapter 30) in July 2005.  He was notified that he had 36 months of benefits and that he had ten years from the date of his release from active duty (May 2, 2005) to use his benefits.

Thereafter, the Veteran enrolled at the Midlands Technical College (Midlands).  A VA Form 22-1999 was received from that institution in May 2010; the document reflects that the Veteran was enrolled for eight (8) credits for the period from May 17, 2010 to August 4, 2010.  On August 11, 2010, VA was in electronic receipt of a VA Form 22-1999b from Midlands.  The document indicated that the Veteran's student status had changed as of August 4, 2010.  The document further indicated that the Veteran had completed the term but non-punitive grades had been assigned.  It is not clear from the document whether the "non-punitive grades" were associated with three (3) credits or five (5) credits.

The Statement of the Case indicates that an award that reduced the Veteran from full-time enrollment to half-time enrollment was processed on August 16, 2010.  However, the evidence of record does not include any documentation of that action; nor does the evidence of record include a copy of the notice letter to the Veteran regarding this action.  On remand, these documents must be added to the evidence of record.

As reflected in his August 2011 Travel Board hearing testimony and in various written statements, the Veteran contends that he never withdrew from any class during the school term in question; that he completed every assignment and test; that he never had any attendance issues; and that he was assigned a letter grade for each class that he took that term.  He has submitted copies of school records relating to a "Math 100" class which appear to indicate that he completed assignments through July 27, 2010, and that he had earned an overall score of 69% for that class.  The Veteran testified that he received "A's" in his two other courses, but he did not submit any documents relating to those two classes.

The Board finds that the evidence of record is unclear as to whether or not the Veteran actually completed all of his courses during the school term that ran from May 17, 2010 to August 4, 2010.  Although the Veteran has submitted evidence presumably printed from Midland's website that demonstrates that he in fact completed Math 100 and received a grade for that class, an official school transcript from the school would clarify the matter and should be obtained.  Verification as to the nature and circumstances of any withdrawal or non-punitive grade must also be obtained from Midland if the Veteran did not complete eight (8) credits for the period from May 17, 2010 to August 4, 2010.  Midland must provide a narrative statement explaining the Veteran's enrollment status and grades for the period in question.

Therefore, to ensure full compliance with due process requirements, this case is REMANDED to the AMC/Education Center/RO for the following:

1.  Obtain and associate with the claims file any outstanding documents relating to the claim on appeal, to include any correspondence from the Education Center.  In particular, all documents dated in August of 2010relating to the veteran's enrollment status must be obtained and associated with the claims file.

2.  Obtain the Veteran's official school transcript from Midlands.

4.  If, for the period from May 17, 2010 to August 4, 2010, the Veteran was not awarded eight (8) credits, obtain from Midlands verification as to the nature and circumstances of any withdrawal or non-punitive grade documented.  Midland must provide a narrative statement explaining the Veteran's enrollment status and grades for the period in question.

5.  Following completion of the above-referenced development, determine whether the Veteran's education overpayment debt was properly created and, if so, whether the amount of such debt was correctly calculated.  Address the issue of administrative error and set forth in detail the bases for the calculation of the amount of the debt.

6.  If the decision of the Education Center remains adverse to the Veteran, then he and his representative, if any, must be furnished an appropriate supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the validity of the debt claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time for response must be allowed.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

